Citation Nr: 0028002	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-25 341	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Evaluation of lumbosacral strain, currently rated as 
20 percent disabling from April 18, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for bilateral hearing loss, and granted a 
claim of service connection for venous leak causing 
impotence.  The RO also granted a claim of service connection 
for a low back disability and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295 from 
April 18, 1992.  In a March 1996 rating decision, the RO 
granted service connection for right ear hearing loss and 
assigned a noncompensable evaluation from April 18, 1992.  
Since the veteran did not appeal the March 1996 rating, the 
right ear issue is no longer before the Board.

In a written statement dated in August 2000, the veteran 
withdrew his appeal for a higher evaluation for a venous leak 
causing impotence.  Therefore, this issue is no longer before 
the Board.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204 (1999).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of the low 
back issue therefore requires consideration of the rating to 
be assigned effective from the date of award of service 
connection-in this case, April 18, 1992.

At an August 2000 hearing, the veteran raised the issues of 
entitlement to service connection for tinnitus and a 
disability manifested by loss of balance.  These issues have 
not yet been addressed by the RO and are consequently 
referred to the RO for appropriate action.

(The issue of a higher evaluation for lumbosacral strain will 
be addressed in the REMAND that follows the decision below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a left ear hearing loss disability 
by VA standards.


CONCLUSION OF LAW

The claim of service connection for left ear hearing loss is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (1999).  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran claims that he has left ear hearing loss that had 
its onset during service.  Nevertheless, in the present case, 
the Board finds that the veteran's claim of service 
connection for left ear hearing loss is not well grounded.  
No competent medical evidence has been presented to show that 
he currently has a left ear hearing loss disability as 
defined by VA standards.  

The veteran's service records indicate that his military 
occupational specialty was as an electronic/mechanical 
equipment repairman.  His service medical records include a 
February 1991 enlistment examination, when audiometry 
revealed puretone thresholds of 10, 0, 0, 5, and 0 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz 
(Hz), respectively.  In March 1991, audiometry revealed 
puretone thresholds of 10, 0, -5, 5, and 10 decibels in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
An April 1992 separation examination report shows that 
audiometry revealed puretone thresholds of 10, 10, 5, 10, and 
15 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  

At a September 1992 VA audiological evaluation, puretone 
thresholds were 10, 5, 0, 10, and 15 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability of 98 percent in the left ear was noted.  
The examiner noted that the left ear hearing thresholds were 
within normal limits.

At a June 1995 VA audiological evaluation, puretone 
thresholds were 15, 15, 5, 15, and 20 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
Speech recognition ability of 96 percent in the left ear was 
noted.  The examiner noted that left ear hearing was within 
normal limits.

Based on the evidence of record, none of the examination 
reports of record shows that the veteran met the requirements 
of 38 C.F.R. § 3.385.  VA audiological evaluations, conducted 
in September 1992 and, most recently in June 1995, show that 
the veteran's left ear hearing did not meet the criteria set 
forth in 38 C.F.R. § 3.385, i.e., he does not have a left ear 
hearing loss disability by VA standards.  

The Board has taken into consideration the veteran's written 
statements and testimony regarding his left ear hearing loss 
problems, but no current finding of hearing loss as set forth 
in 38 C.F.R. § 3.385 has been provided by one competent to do 
so.  In short, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, he has not been 
shown competent to conclude that he has a left ear hearing 
loss disability by VA standards.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence of 
current disability, the veteran's claim may not be considered 
well grounded and must be denied. 


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The veteran's service-connected low back disability has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  The Board finds that, given the 
veteran's recently made argument that he experiences chronic 
low back pain, muscle spasms, and radiating pain, and that he 
experiences a greater functional loss upon prolonged use of 
his back, further evidentiary development is required.  This 
is so because the available medical evidence does not contain 
information relating to application of 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

At his August 2000 hearing, the veteran testified that he had 
been receiving treatment for his back from his private family 
doctor.  He also reported recently receiving treatment at the 
emergency room at the VA Medical Center in Philadelphia 
because of the severity of his back problems.  These 
treatment records are not part of the record and should be 
obtained in order to ensure that the veteran's claim is 
adjudicated on the basis of a complete evidentiary record.

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(1999).  In the present case, the record shows that the 
veteran submitted additional evidence directly to the Board 
in September 2000 relative to his low back claim.  The 
additional evidence contains medical evidence pertaining to 
the veteran's low back claim and, therefore, is "pertinent" 
to the claim on appeal.  The appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing.  See 
38 C.F.R. § 19.31 (1999).  Because no statement from the 
veteran indicating a desire to waive his right of RO review 
has been received, a remand is required to allow the RO 
opportunity to adjudicate this claim in light of the new 
evidence.  38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
service-connected back disability that 
has not already been made part of the 
record, including treatment records 
identified at his August 2000 hearing.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).  
VA treatment records from the VA medical 
center in Philadelphia should be 
obtained.

2.  The RO should then schedule the 
veteran for orthopedic and neurologic 
examinations to determine the current 
level of severity of his service-
connected low back disorder.  Any 
indicated tests or studies should be 
accomplished.  The examination should 
include complete range of motion studies 
(with normal ranges reported) and any 
further restriction due to pain should 
also be reported in terms of additional 
loss of motion.  The examiner should 
determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination.  Also, the examiner(s) 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used over a period of time.  These 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion due to weakened movement, 
excess fatigability, incoordination, or 
pain after prolonged use or during flare-
ups.  The examiner(s) should also specify 
the extent, if any, to which pain, 
evidenced by the physical behavior of the 
veteran results in functional 

loss and whether there is adequate 
pathology to support the level of each of 
the veteran's subjective complaints.  It 
should be noted whether the veteran 
experiences any disc syndrome due to 
service-connected disability.  If so, 
findings should be made such that the 
rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999) may be 
applied.

3.  The RO should then re-adjudicate the 
claim.  The RO should also consider 
whether "staged" ratings are appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in July 1999.  38 C.F.R. § 19.31 
(1999).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



